DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 09/16/2021. Claims 1-20 are presented in the case. Claims 1, 11 and 20 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Provisional application No. 63/080,608 filed on September 18, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 09/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-10 recite a “system” comprising “learner application programming interfaces (APIs)”, “a user interface platform”, “a compiler”, “a bundler” and “a platform compiler”. However, claims 1-10 fail to explicitly recite hardware for performing the claimed functions. The specification discloses learner APIs 214, user interface platform including a compiler and a bundler 217, and platform compiler 224 in Fig. 2, paragraph [0021] without claiming associated computer hardware required for execution. In addition, the specification recites at paragraph [0151] “it should be appreciated that the various block components shown in the figures may be realized by any number of hardware, software, and/or firmware components configured to perform the specified functions”. Given the broadest reasonable interpretation of the claim elements in light of the specification, the claim limitations may be interpreted as being directly simply to a completely software-implemented system. Accordingly, the recited "system" comprising  “learner application programming interfaces (APIs)”, “a user interface platform”, “a compiler”, “a bundler” and “a platform compiler” is directed to software per se and is not directed to a process, a machine, a manufacture, or a composition of matter, as defined by 35 U.S.C. § 101. Hence, claims 1-10 are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (hereinafter Dawson), US 20180113684 A1, in view of Braun, US 10564961 B1.

Regarding independent claim 1, Dawson teaches a system for integrating learning data provided by an external learning platform to create a custom learner experience within a context of an application provided by a cloud computing platform (Fig. 1; [0019] FIG. 1 illustrates an example of a cloud computing environment 100 configured to dynamically share artifacts across instances of an application, according to one embodiment. In one embodiment, the cloud computing environment 100 is a PaaS cloud computing platform that is configured to deploy, run and manage applications pushed to the cloud computing environment for one or more users. The cloud computing environment 100 includes a computer 110. In one embodiment, the cloud computing environment 100 includes computer 110, one or more hosts 150, and shared artifact server 160 connected via network 130. In general, the network 130 may be a telecommunications network and/or a wide area network (WAN). In a particular embodiment, the network 130 is the Internet; Fig. 6; [0071] Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and mobile desktop), the system comprising:
a user interface platform, comprising:
a compiler configured to transform source code of user interface components of a componentized learner user interface for usage on the cloud computing platform ([0016] a developer may upload applications (or application artifacts) to a PaaS cloud platform to allow the PaaS cloud platform deploy and manage the infrastructure (e.g., operating system, runtimes, hardware, etc.) associated with hosting the application for users. Once uploaded, the PaaS cloud platform creates a zeroth instance of the application, and uses the zeroth instance to generate dynamically compiled artifacts (e.g., such as shared class cache) for the application. That is, the PaaS cloud platform can use the instructions in the buildpack to compile the application during the compile phase (e.g., during the staging process), and once compiled, execute the application for a predetermined period of time during the run phase in order to generate the dynamically compiled artifacts. Using a Java application as a reference example of an application that may be uploaded to a PaaS cloud platform, for the zeroth time, the PaaS cloud platform, during the compile phase, may compile artifacts (e.g., JavaServer pages (JSP) files) of the Java application, and, during the run phase, may execute the Java application for a period of time in order to generate JVM shared class cache files); and
a bundler configured to: generate a package of user interface components that are compatible for usage on the cloud computing platform ([0024] Buildpacks 120 are generally a set of startup scripts that the deployment component 116 may use to identify the application's dependencies and set up the runtime environment for the application instances. For example, buildpacks 120 may include instructions for staging the application, during which the deployment component 116 gathers the application's related dependencies, and compiles and packages them into a droplet. In some embodiments, the deployment component 116 may select the particular buildpack 120 to use for the staging process based on the type of application 156 and its dependencies), and
wherein the user interface platform is configured to export the package to the cloud computing platform, and wherein the cloud computing platform composes the learning data … and the user interface components from the package to provide a custom learner experience within the context of the application provided by the cloud computing platform ([0025] Once a droplet is created, the deployment component 116 uses the droplet to deploy each instance to a container 154 located on a host 150, for example, by installing the droplet in the container 154. The hosts 150 are compute nodes configured to execute one or more virtual machines 152. The hosts 150 include a hypervisor 158, which generally creates, manages, and runs virtual machines on compute nodes. For example, the hypervisor 158 may monitor resource use rates by the virtual machines 152 and may interact with deployment component 116 to add, reduce and/or migrate workloads executed by virtual machines 152).
Dawson does not explicitly discloses
learner application programming interfaces (APIs) that expose a common learning data schema on the cloud computing platform;
a compiler configured to transform source code of user interface components of a componentized learner user interface for usage on the cloud computing platform wherein the user interface components are specific to the common learning data schema shared with the learner APIs;
wherein the user interface platform is configured to export the package to the cloud computing platform, and
wherein the cloud computing platform composes the learning data provided via the learner APIs and the user interface components from the package to provide a custom learner experience within the context of the application provided by the cloud computing platform.
However, in the same field of endeavor, Braun teaches
learner application programming interfaces (APIs) that expose a common learning data schema on the cloud computing platform (Fig. 1; Col 3, lines 39-52 Initially, an application developer may deploy an application to a cloud-based or on-premises environment/system infrastructure. For example, a customer deploying an application on the platform may push the application files (e.g., a war file or a set of node modules) to a central platform service (such as a controller Application Programming Interface (“API”) as described in connection with FIG. 1). Based on the provided application-specific data (i.e., the business logic), a platform may assemble an executable binary image—a so called “droplet”—which is represented as a set of files. This transformation from the application's file set to the droplet may be referred to as “staging.”);
a compiler configured to transform source code of user interface components of a componentized learner user interface for usage on the cloud computing platform wherein the user interface components are specific to the common learning data schema shared with the learner APIs (Col 4; lines 7-30 Initially, a deployer user may upload the application package (e.g., a set of files) that may contain: application binaries containing artifacts resolved at compile time; and a manifest file or files describing dependencies to artifacts needed at runtime and meta information about the application such as a name, a vendor and a version. The stager may then analyze the application structure and choose a proper buildpack that is available on the platform. For each supported type of application there may be a buildpack available (customer extensions are possible at runtime). For example, a Node.js application may be recognized by a package.json file in the root directory and, thus, that node buildpack may be selected to perform the staging. The chosen buildpack may contain a compile script that defines how the resulting droplet is built on basis of the application. It may add artifacts to the droplet that are, for example: part of the buildpack itself; part of a runtime that is fetched by the buildpack from the platform and added to the droplet (e.g., the Node.js runtime or JDBC driver); downloaded from some external repository to resolve runtime dependencies of the application (e.g., npms from public npm registry), etc.);
wherein the user interface platform is configured to export the package to the cloud computing platform (Col 3; lines 66-67; Col 4; lines 1-6 A client 110 may push an application to a controller 120 via a controller API (e.g., to start, stop, or scale the application). The controller 120 may then stage the application by creating the droplet to deploy at runtime, etc. An execution agent API may then start or stop instances of the droplet, such as by creating “execution agent 1” 131 (associated with instances “I.1” 141 and “I.2” 142) and “execution agent 2” 132 (associated with instance “I.3” 143)), and
wherein the cloud computing platform composes the learning data provided via the learner APIs and the user interface components from the package to provide a custom learner experience within the context of the application provided by the cloud computing platform (Fig. 2; Col 4, lines 31-42 FIG. 2 illustrates 200 staging sources. In particular, a deployed application 210 may be sent to staging 220 that uses information from buildpacks 230 (e.g., buildpack 1 through n), run times 240 (e.g., runtime 1 through n), and a platform repository 250 to create a droplet 260. According to some embodiments, the handled resources with a file-based representation like applications, buildpacks, runtimes or droplets may be stored and fetched from the platform repository 250 (e.g., an internal repository storing Binary Large Object Data (“BLOB”) files where applications, buildpacks, runtimes, and staged application's BLOBs reside)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of a client pushing an application to a controller via a controller API and the controller may then stage the application by creating the droplet to deploy at runtime as suggested in Braun into Dawson’s system because both of these systems are addressing cloud-based or on-premises environment/system infrastructures used to execute an application service. The motivation is to provide for the automatic creation of an artifact report associated with a cloud-based or on-premises environment/system infrastructure in a fast, automatic, and accurate manner (Col 2, lines 13-17).

Regarding dependent claim 2, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Braun further teaches wherein the learner APIs and the user interface components have an implicit shared knowledge of the common learning data schema that results in interoperability between them (Col 3, lines 41-57 a customer deploying an application on the platform may push the application files (e.g., a war file or a set of node modules) to a central platform service (such as a controller Application Programming Interface (“API”) as described in connection with FIG. 1). Based on the provided application-specific data (i.e., the business logic), a platform may assemble an executable binary image—a so called “droplet”—which is represented as a set of files. This transformation from the application's file set to the droplet may be referred to as “staging.” During staging, additional file sets (e.g., runtimes) may be downloaded from the infrastructure's repository. For example, a Java-based web application might be enriched by the platform with a runtime Java Development Kit (“JDK”), a web server providing a servlet container and additional libraries for authentication and database access via Java Database Connectivity (“JDBC”)).

Regarding dependent claim 3, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Dawson further teaches 3 wherein the cloud computing platform composes the learning data provided via the learner application interfaces and the user interface components from the package via at least one of:
application code;
composition in an experience builder by an administrator; or
an automation application ([0024] Storage 118 includes buildpacks 120. Buildpacks 120 are generally a set of startup scripts that the deployment component 116 may use to identify the application's dependencies and set up the runtime environment for the application instances. For example, buildpacks 120 may include instructions for staging the application, during which the deployment component 116 gathers the application's related dependencies, and compiles and packages them into a droplet. In some embodiments, the deployment component 116 may select the particular buildpack 120 to use for the staging process based on the type of application 156 and its dependencies. In some cases, for example, there may different buildpacks 120 for different types of applications 156 (e.g., a Java buildpack for a Java application, a node.js buildpack for a node.js application, a PHP buildpack for a PHP application, etc.). In some cases, when a user pushes an application (via the client 140) to the cloud computing environment 100, the user may also upload a user-defined (or custom) buildpack for the application. Although not shown, storage 118 may also include application metadata (e.g., unique application cloud identifier, hashed source code, etc.), deployment data (e.g., operating system, buildpack associated with application, number of instances, etc.), and other data; [0031]-[0032] If the deployment component 116 determines there are no artifacts available, the deployment component 116 creates, during the execution of the buildpack, a zeroth instance of the application and uses the zeroth instance to generate the dynamically compiled artifacts. For example, the deployment component 116 allows the zeroth instance of the application to run for a period of time in order to generate the dynamically compiled artifacts … Once generated, the deployment component 116 uses the zeroth instance 156A to upload the compiled artifacts 162 to the artifact server 160 (along with a hash of the application's source code)).

Regarding dependent claim 4, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Dawson further teaches wherein the cloud computing platform implements external learning entities that are instances of the learner APIs that make the common learning data schema available within the cloud computing platform ([0032] Once generated, the deployment component 116 uses the zeroth instance 156A to upload the compiled artifacts 162 to the artifact server 160 (along with a hash of the application's source code). Once uploaded, the deployment component 116 re-stages the application, during which it re-executes the buildpack and creates a subsequent instance (e.g., first instance) of the application. While executing the buildpack, the deployment component 116 can use the first instance 156B to interact with the artifact server 160 (e.g., steps 202-206) to determine if artifacts 162 are available for the application. If so, the deployment component 116 requests (via the first instance) the sharable artifacts from the artifact server 160 (212). In response to the request, the artifact server 160 returns the artifacts to the first instance. Once the artifacts 162 are retrieved, the deployment component 116 generates a droplet (e.g., as part of the staging process) and updates the droplet to include the artifacts 162. Once the staging process is complete, the deployment component 116 deploys the first instance from the droplet (containing the previously generated artifacts), which the first instance can automatically use).

Regarding dependent claim 5, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 4 that is incorporated.
Dawson further teaches wherein the external learning entities comprise the learning data, and have attributes expected by the user interface components ([0024] Storage 118 includes buildpacks 120. Buildpacks 120 are generally a set of startup scripts that the deployment component 116 may use to identify the application's dependencies and set up the runtime environment for the application instances. For example, buildpacks 120 may include instructions for staging the application, during which the deployment component 116 gathers the application's related dependencies, and compiles and packages them into a droplet. In some embodiments, the deployment component 116 may select the particular buildpack 120 to use for the staging process based on the type of application 156 and its dependencies. In some cases, for example, there may different buildpacks 120 for different types of applications 156 (e.g., a Java buildpack for a Java application, a node.js buildpack for a node.js application, a PHP buildpack for a PHP application, etc.). In some cases, when a user pushes an application (via the client 140) to the cloud computing environment 100, the user may also upload a user-defined (or custom) buildpack for the application. Although not shown, storage 118 may also include application metadata (e.g., unique application cloud identifier, hashed source code, etc.), deployment data (e.g., operating system, buildpack associated with application, number of instances, etc.), and other data).

Regarding dependent claim 6, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Dawson further teaches wherein the package of user interface components is specific to the cloud computing platform, and comprises: transformed source code, assets, configuration, and metadata of the user interface components ([0024] Storage 118 includes buildpacks 120. Buildpacks 120 are generally a set of startup scripts that the deployment component 116 may use to identify the application's dependencies and set up the runtime environment for the application instances. For example, buildpacks 120 may include instructions for staging the application, during which the deployment component 116 gathers the application's related dependencies, and compiles and packages them into a droplet. In some embodiments, the deployment component 116 may select the particular buildpack 120 to use for the staging process based on the type of application 156 and its dependencies. In some cases, for example, there may different buildpacks 120 for different types of applications 156 (e.g., a Java buildpack for a Java application, a node.js buildpack for a node.js application, a PHP buildpack for a PHP application, etc.). In some cases, when a user pushes an application (via the client 140) to the cloud computing environment 100, the user may also upload a user-defined (or custom) buildpack for the application. Although not shown, storage 118 may also include application metadata (e.g., unique application cloud identifier, hashed source code, etc.), deployment data (e.g., operating system, buildpack associated with application, number of instances, etc.), and other data).

Regarding dependent claim 7, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Dawson further teaches wherein the learning data comprises: learning content and contextual user information, and wherein the package comprises: source code specifically compiled for interoperability with the target cloud computing platform, and includes one or more of: metadata, configuration, JavaScript, stylesheets, images, and other artifacts of the packaging performed by the bundler ([0023] The deployment component 116 is generally configured to deploy applications to one or more hosts 150 in the cloud computing environment 100. For example, when a user (e.g., developer) pushes (or uploads) an application 156 to the deployment component 116 via the interface 142 (e.g., graphical user interface (GUI), command line interface (CLI), etc.) executing on client machine 140, the deployment component 116 may determine the type of application 156 (e.g., such as a Java application, node.js application, etc.), analyze application metadata specifying deployment settings (e.g., such as number of instances, memory limits, etc.), and determine the application's dependencies (e.g., such as the required runtime or framework) needed to set up the runtime environment for instances of the application in the cloud computing environment 100; [0024] Storage 118 includes buildpacks 120. Buildpacks 120 are generally a set of startup scripts that the deployment component 116 may use to identify the application's dependencies and set up the runtime environment for the application instances. For example, buildpacks 120 may include instructions for staging the application, during which the deployment component 116 gathers the application's related dependencies, and compiles and packages them into a droplet. In some embodiments, the deployment component 116 may select the particular buildpack 120 to use for the staging process based on the type of application 156 and its dependencies. In some cases, for example, there may different buildpacks 120 for different types of applications 156 (e.g., a Java buildpack for a Java application, a node.js buildpack for a node.js application, a PHP buildpack for a PHP application, etc.). In some cases, when a user pushes an application (via the client 140) to the cloud computing environment 100, the user may also upload a user-defined (or custom) buildpack for the application. Although not shown, storage 118 may also include application metadata (e.g., unique application cloud identifier, hashed source code, etc.), deployment data (e.g., operating system, buildpack associated with application, number of instances, etc.), and other data).

Regarding dependent claim 8, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Braun further teaches wherein the cloud computing platform comprises:
a platform compiler that is configured to: transform the source code of the package into application code of the cloud computing platform (Col 3, lines 10-23 an application developer may be able check the actual set of artifacts in (productive) applications along with the source where they came from originally. Note that this set of runtime artifacts of a deployed application may differ from the set of design-time artifacts which is determined by direct build dependencies when compiling the application for any of the following reasons: artifacts may transitively include lots of other artifacts from which they depend and the transitive closure of such artifacts is often resolved at deployment time; and during deployment, a platform may append artifacts to the application to make the application executable in the server environment and to simplify application development by providing reusable services).

Regarding dependent claim 9, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Dawson further teaches wherein the user interface components provide an eventing function for communication with the cloud computing platform that allows for integration with the application provided by the cloud computing platform ([0024] Buildpacks 120 are generally a set of startup scripts that the deployment component 116 may use to identify the application's dependencies and set up the runtime environment for the application instances. For example, buildpacks 120 may include instructions for staging the application, during which the deployment component 116 gathers the application's related dependencies, and compiles and packages them into a droplet. In some embodiments, the deployment component 116 may select the particular buildpack 120 to use for the staging process based on the type of application 156 and its dependencies. In some cases, for example, there may different buildpacks 120 for different types of applications 156 (e.g., a Java buildpack for a Java application, a node.js buildpack for a node.js application, a PHP buildpack for a PHP application, etc.). In some cases, when a user pushes an application (via the client 140) to the cloud computing environment 100, the user may also upload a user-defined (or custom) buildpack for the application. Although not shown, storage 118 may also include application metadata (e.g., unique application cloud identifier, hashed source code, etc.), deployment data (e.g., operating system, buildpack associated with application, number of instances, etc.), and other data).

Regarding independent claim 11, it is a method claim that corresponding to the system of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding dependent claim 12, it is a method claim that corresponding to the system of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 13, it is a method claim that corresponding to the system of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 14, it is a method claim that corresponding to the system of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 15, it is a method claim that corresponding to the system of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 16, it is a method claim that corresponding to the system of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 17, it is a method claim that corresponding to the system of claim 7. Therefore, it is rejected for the same reason as claim 7 above.
Regarding dependent claim 18, it is a method claim that corresponding to the system of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 19, it is a method claim that corresponding to the system of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding independent claim 20, claim 20 contains substantially similar limitations to those found in claim 1. Therefore, it is rejected for the same reason as claim 1 above. Dawson further discloses at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the processor, are configurable to cause the operations of claim 1 (Fig. 1; [0020] The computer 110 generally includes a processor 112 which obtains instructions and data via a bus 128 from a memory 114 and/or a storage 118 … The processor 112 is a programmable logic device that performs instruction, logic, and mathematical processing, and may be representative of one or more CPUs).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson, in view of Braun as applied in claim 1, further in view of Basavaiah et al. (hereinafter Basavaiah), US 11263229 B1.

Regarding dependent claim 10, the combination of Dawson and Braun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
The combination of Dawson and Braun does not explicitly discloses wherein the user interface components provide an eventing integration function for interacting with resources from the external learning platform system within an iFrame, wherein the eventing integration function allows for the external learning platform to communicate with the application provided by the cloud computing platform.
However, in the same field of endeavor, Basavaiah teaches the user interface components provide an eventing integration function for interacting with resources from the external learning platform system within an iFrame, wherein the eventing integration function allows for the external learning platform to communicate with the application provided by the cloud computing platform (Fig. 1; Col 127, lines 39-67 and Col 128, lines 1-3 In some instances, rather than only redirecting a client device 102 to a cloud-provided component, an on-premises component may additionally configure the client device 102 to enable interaction between the cloud-provided and on-premises components. For example, where the cloud-provided component is a web page provided by a cloud-based component hosting system, it may be difficult for that web page to directly access the on-premises component (e.g., due to firewalls or network configuration limiting access to the on-premises component). To address this, the on-premises component may, rather than completely redirecting a client device 102 to a cloud-provided component (e.g., via a 300 series status code redirect), may instruct a client device 102 such that the device 102 both maintains a connection to the on-premises component and loads a cloud-provided component. For example, the on-premises component may return a web page to a client device 102 that includes an embedded element, such as an inline frame (or “iframe”), referencing the cloud-provided component. Code executing within the embedded element may therefore utilize the already-established connection with the on-premises component to communicate with that component. For example, client-side scripting (e.g., JavaScript) within the embedded element may pass requests to client-side scripting within the web page, which may in turn pass requests to the on-premises component. Responses from the on-premises component may similarly be passed to the web page and into the embedded element. In this manner, a cloud-provided component implemented on a client device 102 may communicate with an on-premises component, without requiring direct communication between a cloud-based system and the on-premises component).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of an on-premises component may configure a client device to enable interaction between the cloud-provided and on-premises components as suggested in Basavaiah into Dawson and Braun’s system because both of these systems are addressing cloud-based or on-premises environment/system infrastructures used to execute an application service. The motivation is to enable rapid deployment of new features within the application and it may be desirable for a given cloud-provided component to maintain compatibility with whichever version of an on-premises component a user may have implemented within their on-premises environment (Col 128, lines 4-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Weissman (US 20080086482 A1) provides mechanisms and methods for allowing access to developed applications via a multi-tenant on-demand database service, in a controlled environment.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143